J-S55005-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    EDWARD M. BUFFINGTON                       :
                                               :
                       Appellant               :   No. 1493 WDA 2018

             Appeal from the PCRA Order Entered August 13, 2018
     In the Court of Common Pleas of Jefferson County Criminal Division at
                       No(s): CP-33-CR-0000633-2016


BEFORE:      MURRAY, J., McLAUGHLIN, J., and COLINS, J.*

JUDGMENT ORDER BY MURRAY, J.:                        FILED OCTOBER 21, 2019

        Edward M. Buffington (Appellant) appeals pro se from the order

dismissing his second petition filed pursuant to the Post Conviction Relief Act

(PCRA), 42 Pa.C.S.A. §§ 9541-9546. On October 24, 2018, the PCRA court

ordered Appellant to file a statement of matters complained of on appeal

pursuant to Pa.R.A.P. 1925(b) within 21 days. PCRA Court Order, 10/24/18.

This order also provided that the failure to file a Rule 1925(b) statement would

result in the waiver of all issues on appeal. Id. On December 19, 2018, the

PCRA court filed an order in which it stated that as of that date, Appellant had

not complied with its directive to file a Rule 1925(b) statement.

        It is established law that an appellant’s failure to file a court-ordered

Rule 1925(b) statement results in waiver of all claims on appeal.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S55005-19



Commonwealth v. Auchmuty, 799 A.2d 823, 825 (Pa. Super. 2002)

(holding pro se appellant’s failure to file a court-ordered Rule 1925(b)

statement results in waiver of all issues on appeal). Accordingly, Appellant

has waived his issues, and we quash the appeal.

      Although quashal disposes of Appellant’s appeal, we additionally note

that Appellant’s brief fails to conform with Pa.R.A.P. 2111, which prescribes

the content of an appellant’s brief.    Appellant’s brief does not include any

argument or citation to relevant legal authority, and Appellant simply requests

that his conviction be vacated and he be released from custody.          Even if

Appellant had not waived his issues for failure to file a Rule 1925(b) statement,

the numerous defects in Appellant’s brief would preclude meaningful review.

See Pa.R.A.P. 2101 (where defects in brief are substantial, the appeal may be

quashed or dismissed).

     Appeal quashed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/21/2019




                                       -2-